Citation Nr: 0514314	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-02 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to educational assistance benefits beyond 
September 25, 2003, under Chapter 35, Title 38, United States 
Code.  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

There is no information regarding the veteran's military 
service contained in the education file.  The RO has 
indicated that the appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The appellant has been in receipt of Chapter 35 Dependents' 
Educational Assistance (DEA) benefits since at least January 
2000 according to information available in the file.  
Educational assistance under Chapter 35 may not exceed a 
period of 45 months unless a longer period is required for 
special restorative training under the circumstances outlined 
in 38 C.F.R. § 21.3300(c) (2004), or except as specified in 
38 C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511 (West 2002); 
38 C.F.R. § 21.3020(b) (2004).

It appears that this claim involves the appellant's desire to 
receive benefits beyond September 25, 2003, when the RO 
terminated entitlement.

The state of the file is such that the Board cannot provide a 
proper appellate review of the appellant's claim.  The file 
does not contain the original notice to the appellant 
informing her that her benefits would be terminated as of 
September 25, 2003.  There is no audit or accounting of the 
appellant's receipt of benefits to show how the RO calculated 
that the appellant had used the entire 45 months of benefits 
as of September 2003 such that, at this point, it is not 
clear that she has used the entire 45 months of benefits.  
Moreover, there is no information relative to the veteran's 
military service.

The Board notes that the appellant apparently turned 18 in 
August 1999.  It is not clear when she first began using her 
benefits.  Also, the several general award computer printouts 
associated with the file, do not show that the appellant has 
used 45 months of benefits as calculated under 38 C.F.R. 
§ 20.3045 (2004).  Further information is required in order 
to provide a meaningful review of the appellant's claim, 
especially with respect to how much of the 45 months' worth 
of benefits has been used.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should include information in 
the file certifying the veteran's 
military service.  The veteran's name 
should be verified.  (The RO used a 
middle initial for the veteran different 
from what the appellant used.)

2.  The RO must reexamine the record, and 
provide a comprehensive supplemental 
statement of the case to the appellant, 
detailing how the 45-month period of 
entitlement of Dependents' Educational 
Assistance benefits was calculated.  The 
supplemental statement of the case will 
detail the date the appellant's 
entitlement was established; the periods 
of her attendance at the educational 
facility(ies) and the number of credit 
hours, and the number and dates of any 
suspension of her educational efforts and 
the effect on her entitlement to 
Dependents' Educational Assistance 
benefits, if any.  All documents upon 
which the RO based their decision must be 
included the appellate file, to include 
the initial notification to the appellant 
that prompted her response in November 
2003 and certifications of enrollment(s) 
that show how much time was spent in 
school.  The appellant should be provided 
a reasonable period of time to respond to 
the issued supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

